Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on December 30, 2019 and the response to the Restriction/Election requirement filed on October 8, 2021.

Election/Restrictions
Applicant’s election without traverse of Claims 11-20 and new claims 21-30 in the reply filed on October 8, 2021 is acknowledged.

Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 11-30 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 11 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 17 and system Claim 21.  Claim 11 recites the limitations of receiving, by a service provider, a payment request that indicates a card identifier corresponding to a payment instrument to be used for payment; determining that the card identifier fails to satisfy at least one card activity criteria; subsequent to determining that no failed authorization attempts were performed for the card identifier within a previous time period, retrieving a decline probability score associated with the card identifier; and based on the decline probability score, determining whether to transmit an authorization request for the card identifier prior to processing the payment request.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Determining whether to transmit an authorization request prior to processing a payment request recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more hardware processors and database in Claims 11, 17, and 21 is just applying generic computer components to the recited abstract limitations.  Claims 17 and 21 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more hardware processors and database in Claims 11, 17, and 21. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 11, 17, and 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0026, 0052, 0053] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 11, 17, and 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 12-16, 18-20, and 22-30 further define the abstract idea that is present in their respective independent claims 11, 17, and 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 12-16, 18-21, and 22-30 are directed to an abstract idea.  Thus, the claims 11-30 are not patent-eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15-18, 21-23, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,554,631 (Barton et al. ‘631).

Re Claim 11:  Barton et al. ‘631 disclose a method, comprising: receiving, by a service provider system comprising one or more hardware processors, a payment request that indicates a card identifier corresponding to a payment instrument to be used for payment (Figure 2: 210); determining that the card identifier fails to satisfy at least one card activity criteria (Figure 2: 214); subsequent to determining that no failed authorization attempts were performed for the card identifier within a previous time period, retrieving, from a database, a decline probability score associated with the card identifier (Figure 2: 216); and based on the decline probability score, determining whether to transmit an authorization request for the card identifier prior to processing the payment request (Figure 2: 218).

Re Claim 12:  Barton et al. ‘631 disclose the method substantially as claimed in supra, including further comprising: determining that that the decline probability score satisfies a score threshold (abstract); and responsive to the determining, transmitting the authorization request for the card identifier (Figure 2).
Re Claim 15:  Barton et al. ‘631 disclose the method substantially as claimed in supra, including that the at least one card activity criteria comprises at least one of, a use of the card identifier within a previous time period, an addition of the card identifier as a payment option for a user account within the previous time period, or a successful authorization of the card identifier within the previous time period (column 3, lines 29-42; column 7, lines 5-27).

Re Claim 16:  Barton et al. ‘631 disclose the method substantially as claimed in supra, including that the decline probability score is calculated by a machine learning model based on one or more features extracted from transaction information associated with the card identifier (column 5, lines 11-27).

Re Claims 17 & 18:  Computer readable medium claims 17 and 18 are substantially similar to previously rejected method claims 11 and 12, and are therefore considered to be rejected here using the same art and rationale.

Re Claims 21, 22, 26, & 27:  System claims 21, 22, 26, and 27 are substantially similar to previously rejected method claims 11, 12, 15, and 16, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 23:  Barton et al. ‘631 disclose the system substantially as claimed in supra, including that the payment request indicates a user account associated with the card identifier (abstract).
Re Claim 28:  Barton et al. ‘631 disclose the system substantially as claimed in supra, including that the transaction information is extracted from transactions that were terminated (column 7, lines 64 – column 8, line 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References B and N cited on PTO-892 have been included as showing the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
11/23/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693